                                                                                              FILED
            Case 1:20-cv-01117-UNA Document 3 Filed 06/01/20 Page 1 of 2


                                                                                                     6/1/2020
                            UNITED STATES DISTRICT COURT                                 Clerk, U.S. District & Bankruptcy
                            FOR THE DISTRICT OF COLUMBIA                                 Court for the District of Columbia

BRUD ROSSMANN,                                 )
                                               )
               Plaintiff,                      )
                                               )      Civil Action No.: 1:20-cv-01117-UNA
       v.                                      )
                                               )
TERRENCE AUSTIN, et al.,                       )
                                               )
                Defendants.                    )


                                  MEMORANDUM OPINION

       This matter is before the court on plaintiff’s pro se complaint and application for leave to

proceed in forma pauperis (“IFP”). The court will grant plaintiff’s IFP application and dismiss

the complaint for lack of subject matter jurisdiction, see Fed. R. Civ. P. 12(h)(3).

       Plaintiff, a resident of the District of Columbia, sues the Public Defender Service for the

District of Columbia and two District of Columbia public defenders. He also sues three John Does.

As a preliminary matter, the Local Rules of this court state that a plaintiff “filing pro se in forma

pauperis must provide in the [complaint’s] caption the name and full residence address or official

address of each party.” LCvR 5.1(c)(1).

       The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a “federal question” is presented or the parties are of diverse citizenship and the amount

in controversy exceeds $75,000. “For jurisdiction to exist under 28 U.S.C. § 1332, there must be

complete diversity between the parties, which is to say that the plaintiff may not be a citizen of the

same state as any defendant.” Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C. 2007) (citing Owen

Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373-74 (1978)).
           Case 1:20-cv-01117-UNA Document 3 Filed 06/01/20 Page 2 of 2



        Plaintiff has failed to invoke diversity jurisdiction and attempts to state a federal question.

However, he merely broadly alleges that he has suffered equal protection and due process rights

violations pursuant to 42 USC §1983. He states that, in spring 2018, defendants represented him

in a criminal action arising out of a purported false arrest warrant. He also alleges that, despite his

requests, defendants have refused to provide him with the number associated with the arrest

warrant, failing “to meet [their] professional obligations.” He seeks equitable relief and monetary

damages.

        As pled, plaintiff fails to articulate adequately the deprivation of a protected right. “Events

may not have unfolded as Plaintiff wished, but his dissatisfaction . . . [does] not form a basis for a

due process violation.” Melton v. District of Columbia, 85 F. Supp. 3d 183, 193 (D.D.C. 2015).

Plaintiff also fails to allege a viable equal protection claim. Plaintiff does not identify “the ‘rights’

of which he was deprived or the other individual or individuals to whom these rights were afforded.

Nor does Plaintiff allege how [] other individuals were similarly situated, as he must in order to

state a viable equal protection claim.” Id. “[F]ederal court jurisdiction must affirmatively appear

clearly and distinctly. The mere suggestion of a federal question is not sufficient to establish the

jurisdiction of federal courts.” Johnson v. Robinson, 576 F.3d 522, 522 (D.C. Cir. 2009) (citing

Bilal v. Kaplan, 904 F.2d 14, 15 (8th Cir.1990) (per curiam)). Consequently, there is also no basis

to support federal question jurisdiction.

        Therefore, the court will dismiss the complaint without prejudice. An order consistent with

this memorandum opinion is issued separately.=

                                                                __________/s/_____________
                                                                    Emmet G. Sullivan
                                                                 United States District Judge

        DATE: June 1, 2020
